The question presented on this appeal was embraced in the opinion in In re Opinion of the Justices, 226 Ala. 570,148 So. 111, and there given careful and deliberate consideration. The conclusion was announced that a plan, such as attempted by the town of Opp in the instant case, created a debt and violated sections 222 and 225 of our Constitution. See, also, In re Opinion of the Justices, 228 Ala. 140, 152 So. 901; Oppenheim v. City of Florence, 229 Ala. 50, 155 So. 859; Bankhead v. Town of Sulligent, 229 Ala. 45, 155 So. 869, 96 A.L.R. 1381; Smith v. Town of Guin, 229 Ala. 61, 155 So. 865.
We have re-examined the question in the light of the argument here presented. And we may add that some of the authorities now stressed upon our attention had been previously examined and duly considered in consultation, but no occasion has arisen for their discussion or differentiation. In large part they may be found noted in 72 A.L.R. 698, and the numerous authorities representing conflicting views are found noted in the more recent case of State v. City of Miami, 113 Fla. 280, 152 So. 6,11. In view of our conclusion in the instant case no good purpose would be subserved by doing so now. Suffice it to say we are persuaded of the correctness of our former views, and that the decree should be affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN, BROWN, and FOSTER, JJ., concur.
GARDNER and THOMAS, JJ., dissent.
KNIGHT, J., not sitting.